.   -




                        The Attorney                 General of Texas
                                           March    30,   1979
MARK WHITE
Attorney General


                   Honorable Henry Wade                          Opinion No. w-9
                   Dallas District Attorney
                   6th Floor, Records Building                   Re: Use of county        law   library
                   Dallas, Texas 75202                           funds.

                   Dear Mr. Wade:

                             You have submitted    the following questions   for an opinion from thii
                   office:

                                  1.   Can County Law Library Funds be used to
                                       purchase law books for newly created courts?

                                  2.   Can County Law Library Funds be used to
                                       purchase law books and supplements for existing
                                       courts?

                                  3.   Can the County donate        those law books
                                       currently being used by existing courts to the
                                       County Law Library?

                                  4.   Can County Law Library Funds be used to
                                       purchase existing books currently      used bye
                                       established courts to increase the inventory of
                                       the Law Library Fund?

                                  5.   Does the ownership of those books purchased by
                                       the Law Library Fund as well as those pur-
                                       chased by County funds for existing courts rest
                                       with the County?

                   Article 1702h, V.T.C.S., authorizes a county commissioners court to establish
                   and maintain a county law library.         This statute has been construed
                   previously to permit branch law libraries within the county.        Attorney
                   General Opinion H-1246 (1978). Section 4 of article 1702h permits the
                   assessment in civil cases of a law library fee not to exceed ten dollars.
                   Dallas County collects a three dollar fee. The proceeds of these fees
                   constitute the County Law Library Fund and may be used solely for county



                                                     p.   24
Honorable Henry Wade      -   PageTwo          (NW-9)



law library purposes. Sees. 4, 8. That portion of the law library’s collection which is
supported by the County Law Library Fund must be located “in a place convenient and
accessible to the Judges and litigants in such county.” Sec. 7. The commissioners court
may delegate management of the library to a committee whose acts are subject to the
approval of the court. Sec. 5.

      We believe that the intention     of this statute is to guarantee that when a law library
fee is collected, the library needs   of both the judges and the litigants will be met. While
it may be possible to locate some     materials in or near a judge’s office, the materials must
be accessible to litigants as well.   Thus, we do not believe that the law library fund can be
used to purchase library materials    for the exclusive use of judges.

       The inventory of the county law library, whether purchased with general revenues or
with the Law Library Fund, is owned by the county. Cf. Sec. 3 (county has title to library
beouests).   The commissioners court in its reasonable discretion mav transfer books
currently being used by the existing courts to the county law library. See”Milam County v.
Bateman, 54 Tex. 153 (1880); Dodson v. Marshall, 118 S.W.2d 621 (Texxv.       App. - Waco
1938, writ diim’d); V.T.C.S. art. 1702h, S 2; Cf. Attornev General Opinions C-75 (1963);
V-46 (1947). But.see V.T.C.S. art. 38994 %           Although the commissioners court may
transfer books to the county law library collection, we do not believe that the county may
use the County Law Library Fund to buy books already owned by the county which had
been purchased with general funds, Such a transaction would in substance merely transfer
funds from the limitedpurpose       County Law Library Fund to the general fund of the
county in violation of sections 4 and 8. -See Attorney General Opinion H-1062 (1977);
V.T.C.S. art. 1630.

                                         SUMMARY

           Under article 1702h the County Law Library Fund may be expended
           only for library purposes and for the needs of judges and litigants.
           The fund may not be used to buy books owned by the county.
                                                                     s-1




                                                 MARK     WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General




                                          p.    25
Honorable Henry Wade,   -     Page Three        m-+9)



Prepared by David B. Brooks
and Bruce Youngblood
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gilpiri
William G Reid
Bruce Youngblood




                                           p.   26